Mr. Justice Thomson dissenting: I am unable to concur in the decision of this case. In my opinion the judgment and verdict for the plaintiff are against the manifest weight of the evidence. The description of the surface of the crosswalk where the plaintiff fell, as given by the plaintiff in her testimony, is not supported by the testimony of any other witness in the case, and differs very materially from the description of that surface as given by her own witnesses, one of whom was the crossing policeman who had been on duty at that point for years and had had occasion to observe this crosswalk daily, from the time the opening was made by the G-as Company to the time of the plaintiff’s injury. The opportunity of the plaintiff for observing the conditions of the crossing where she fell was naturally very brief. As soon as she fell there was a crowd of people gathered about her, — she says at least fifty. When she gives the minute description she does of the surrounding conditions, all of which are favorable to her theory of a right to recover against the City, and all the other witnesses give a different description, which was not favorable to her position, as a plaintiff, and some of them had such greater opportunities for observing this locality than she did, I am of the opinion that she has not proven her case, in this respect, by a preponderance of the evidence and that the verdict supporting her in that regard is against the manifest weight of the evidence. 1 am further of the opinion that the trial court erred materially in the matter of instructions to the jury. What the court said to the jury orally, during the course of the argument, was not merely directing them to disregard a remark made in the course of the argument, to which objection had been made and objection sustained, but it amounted to a substantial instruction and violated the rule that all such must be in writing. In my opinion it was further inaccurate and misleading in telling the jury that so far as the argument of counsel “aids you, accept it, if it does not aid you, do not accept it.” On the theory that the evidence in this record is not such as to make it possible for this court to say that the verdict and judgment are against the manifest weight of the evidence, it must be apparent that the issue of fact presented to the jury, on the question of the negligence of the City, was exceedingly close and there was, therefore, occasion requiring the instructions to be clear and accurate. In my opinion, they were not. The trial court read to the jury 46 instructions. They make up nearly 24 printed pages of the abstract. In my opinion, the written instructions not only failed to give the jury a clear statement of the issues of fact presented for their decision, but they are of such a nature that the jury could have been left in nothing but confusion about the case. The second instruction, in my opinion, is open to the objection urged against it by counsel for the City, to the effect that it assumes that the condition of the crosswalk was unsafe. A number of the instructions submit questions involving the notice to the City, which the jury had no occasion to consider, and there were numerous references in the instructions to the effect of various ordinances and the duties thereby imposed on the City and on the Cas Company, and these instructions must have been particularly confusing to the jury, especially in view of the fact that in some particulars they are quite contradictory. In my opinion, the judgment should be reversed and the cause should be remanded for a new trial, at which the jury could determine the close issue of fact presented by the evidence, upon reasonably brief and clear instructions covering it.